Citation Nr: 0032409	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-21 188	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' June 1991 decision denying the 
moving party basic eligibility for Department of Veterans 
Affairs pension benefits.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a June 1991 
Board decision.  

The moving party had appealed the June 1991 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
January 1998, the Court dismissed this appeal for lack of 
jurisdiction.  Under 38 C.F.R. § 20.1400(b)(1) (2000), all 
final decisions of the Board are subject to review on the 
basis of an allegation of CUE, except those that have been 
appealed to and decided by a Court of competent jurisdiction.  
(Emphasis added.)  However, as this claim was dismissed for a 
lack of jurisdiction, the case has not been "appealed to and 
decided by" the Court.  Consequently, the Board may 
adjudicate this claim.    

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
In this matter, however, the claim involves an allegation of 
CUE.  For the reasons explained below, such a claim is based 
upon the evidence and the law as it existed at the time of 
the determination in question, and thus the duty to assist is 
not for application.   The moving party was advised of the 
governing criteria for a claim of CUE.  There is no 
allegation that Board's 1991 determination was not final.  
Accordingly, the Board finds that it may adjudicate this 
claim on the record as it now stands without prejudice to the 
moving party.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

 
FINDINGS OF FACT

1.  In June 1991, the Board issued a decision in which it was 
concluded that the moving party had not met the requirements 
for basic eligibility for Department of Veterans Affairs (VA) 
benefits because the service requirements were not met.

2.  The Board's decision of June 1991 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.





CONCLUSION OF LAW

The Board's June 1991 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 
20.1411 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a certificate dated in November 1953, the United States 
service department related that the moving party had no 
service in the Army of the United States, no recognized 
guerrilla service, nor was he a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States. 

In June 1991, the Board cited to the November 1953 
certification of the United States service department.  It 
was noted that his military status as a member of the Army of 
the United States, which was previously granted through 
alleged service with the 14th Infantry Regiment (PA), had 
been revoked.  

While the moving party has submitted a copy of a discharge 
certificate from the Armed Forces of the United States (which 
he states was given to him upon discharge in August 1948), 
the Board in June 1991 again noted that the service 
department had certified that he had no recognized service 
and that the military status previously granted had been 
revoked.  In was found that the United States service 
department determination is binding and no further action can 
be taken by the VA. 

In May 1997, the moving party sought reconsideration of the 
Board's June 1991 determination.  Reconsideration of this 
determination was denied in August 1997.  In August 1999, the 
moving party requested revision of the Board's June 1991 
decision based on CUE.  Essentially, the moving party 
contends that he should be eligible for VA benefits due to 
his active military service in the Philippines during World 
War II.  It was contended that the Board erred in not giving 
any credit to his honorable discharge paper, his wartime 
service, in failing to apply the clear definition of 
"veteran," in failing to give credit to the decided cases 
of his former comrades who were with him during service, and 
in not applying the current law.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2000).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  In this case, the moving party has 
not demonstrated that the Board's June 1991 decision contains 
CUE regarding this issue.  The current law in this areas is 
clearer now than it was in June 1991.  In Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992), the Court indicated that the VA 
is prohibited from finding, on any basis other than a U.S. 
service department document which the VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed Forces.  
Service department findings, therefore, are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Consequently, the November 1953 certification of the United 
States service department is binding upon the Board.  
Accordingly, the Board found that the claim of entitlement to 
eligibility for VA benefits based on recognized military 
service lacks legal merit and must therefore be denied. 

The moving party's allegations do not constitute a valid 
claim of CUE.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

In this case, the correct facts, as set forth in the record, 
were before the Board at the time of the June 1991 decision.  
While the moving party has presented evidence in support of 
his claim, such evidence was reviewed, discussed, and, 
ultimately, refuted by the Board in June 1991.  Failure to 
grant the claim is not "undebatable" error.  The moving 
party has alleged that the June 1991 decision was the product 
of error because the Board failed to adequately consider the 
evidence of record.  That line of argument represents a clear 
example of disagreement as to how the evidence was 
interpreted and evaluated and as such cannot constitute a 
basis for a finding of CUE under 38 C.F.R. § 20.1403(d)(3) 
(2000).  Likewise, the allegations with respect to legal 
error rise only to the level of general argument about 
failure to follow or apply the law.  There is no citation to 
any legal authority that undebatably established entitlement 
to the benefit sought.  The moving party has also alleged 
that other individuals whose circumstances were the same as 
his have had their service recognized.  This argument, 
whether viewed as an allegation of factual or legal error 
(including a denial of equal protection), again falls into 
the category of vague generalization without specifics as to 
how the decision of the Board in 1991 was undebatably in 
error.  Accordingly, in the absence of any additional 
allegations, the motion is denied.  


ORDER

The motion for revision of the June 1991 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Veterans Law Judge
Board of Veterans' Appeals


 


